TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00291-CV


                                   Randall Crowder, Appellant

                                                  v.

 Philip Sanger, MD, Individually and Derivately on behalf of TEXO Ventures, LLC, TEXO
                  Fund I, GP, LLC, and TEXO Ventures, LP, Appellees



                  FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY,
         NO. D-1-GN-16-005403, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                                MEMORANDUM OPINION


PER CURIAM

               Appellant has filed a motion to abate the appeal for entry of a ruling on appellees’

motion for an amended contempt order. We grant the motion and abate the appeal. Appellant is

ordered to file either a report informing this Court of the status of the case or a motion to reinstate

the case no later than November 30, 2021. Failure to do so will result in dismissal of the case. See

Tex. R. App. P. 42.3(b), (c).

               It is so ordered on October 22, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly

Abated

Filed: October 22, 2021